UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovember 2011 Commission File Number: 000-27974 CIMATRON LIMITED (Translation of registrant's name into English) 11 Gush Etzion Street, Givat Shmuel, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): On November 29, 2011, Cimatron Limited ("Cimatron" or the "Company") announced that its Board of Directors (the "Board") has approved, subject to Israeli court approval, the Company's distribution of up to $10 million to its shareholders.Assuming that court approval is obtained, the distribution may be made over the course of the twelve month period following such approval, subject to subsequent Board approval of the payment of particular amounts. A press release describing the potential distribution and the court approval process is attached to this Report on Form 6-K as Exhibit 1 hereto, which is incorporated by reference herein. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIMATRON LIMITED Date: November 29, 2011 By: /s/ Ilan Erez Name: Ilan Erez Title: Chief Financial Officer - 3 -
